DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on April 27, 2022.  Claims 13, 16, and 18 have been withdrawn.  Claims 1-9, 12, and 29-42 are currently pending and are under examination.
Withdrawal of Objections and Rejections
The objection to the specification is withdrawn based on the amendment to [0026] to identify proline as P.
The rejection of claim 2 under the ground of nonstatutory double patenting as being unpatentable over claims 4, 14, 17, and 35 of copending Application No. 16/096,824 (US 2019/0135881 A1) (reference application) is withdrawn based on the two applications claiming different fibroin polymers.  The instant application having 10% or more of GPGXX repetitive amino acid sequences and the copending application having reduced glycine as stated in the remarks filed on April 27, 2022.

Pending Rejections
Double Patenting







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 12, and 29-42 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 14, 17, and 35 of copending Application No. 16/096,824 (US 2019/0135881 A1) (reference application). 
Response to Remarks
Applicants disagree and traverse the rejection.  Applicants submit the claims of the present application are distinct from the cited claims of the reference application because they are drawn to a distinct modified fibroin protein with high glycine content.  Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive. Claims 1, 3-9, 12, and 29-42 do not exclude the species recited in the reference copending application.  The claims are drawn to overlapping modified fibroin polymers.  Claim 2 rejection has been removed because the glycine content is distinct from the copending application.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-9, 12, and 29-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Response to Remarks
Applicants traverse the rejection.  Applicants submit the examiner provided general allegations that the claims lack written description because there is no disclosure of a correlation between function and structure beyond those in the specification.  Applicants state the examiner has failed to present evidence or reasoning to rebut the presumption of adequate written description.  Applicants submit the rejection is improper. Applicants state the specification discloses experimental data establishing a structure to function relationship between the content of glutamate residues and the reduced shrinkage of the modified protein.  More specifically, the specification clearly indicates the correlation between a reduced content of a glutamine residue and a fibroin fiber with reduced shrinkage especially in Table 7. Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.
The claims are rejected for failing to describe a genus of modified fibroin proteins with the structural variability currently claimed.  The genus of domains is not described for the protein claimed.  The sequences claiming percent identity do not describe any structure to function correlation, such that a person having ordinary skill in the art can envision the variability of the 10% as currently claimed. 
The claims do not provide any guidance on the variety of amino acid substitutions or deletions of glutamine that will result in an undisclosed function of the modified fibroin polymer.  Claims 1-9 do not claim any particular tensile strength or elongation or elasticity.  The modified fibroin is claimed to comprise a domain with either Formula 1 or Formula 2.  The Formulas contain motifs that are disclosed as containing multiple repetitive sequences without any function to disclose the structure to make.  Further, Table 7 as cited in applicants response shows that reduced glutamine residue content did not correlate always with reduced shrinkage rate, because Test Example 1-2 and Test Example 1-3 have a difference of 6.3% glutamine residue content rate but only 0.2% shrinkage rate (8.0 versus higher 8.2 for no Glutamine residue).
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Conclusion
No claims are allowed.
Claims drawn to SEQ ID NO: 6 and SEQ ID NO: 13 are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 30, 2022